Filed:  December 3, 1999


IN THE SUPREME COURT OF THE STATE OF OREGON
LLOYD K. MARBET,			

	Petitioner,				

	v. 							


HARDY MYERS, Attorney General	

of the State of Oregon,			

	Respondent,			

	and						


ANDY REID and DANIEL MEEK,	

	Intervenors.


(SC S46845)
	En Banc


	On petition to review ballot title.


	Argued and submitted November 9, 1999.


	Daniel W. Meek, Portland, argued the cause and filed the petition for petitioner.


	Holly A. Vance, Assistant Attorney General, Salem, argued the cause for respondent. 
With her on the answering memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.


	Linda K. Williams, Portland, filed a response for intervenors.


	PER CURIAM	


	Ballot title certified.  This decision shall become effective in accordance with ORAP
11.30(10).	



		PER CURIAM

		This is a ballot title review proceeding brought under ORS 250.085(2).  Petitioner
is an elector who timely submitted written comments concerning the content of the draft ballot
title submitted to the Secretary of State and who therefore is entitled to seek review of the ballot
title certified by the Attorney General.  See ORS 250.085(2) (setting that requirement).

		We have considered each of petitioner's arguments concerning the ballot title
certified by the Attorney General.  We conclude that none establishes that the Attorney General's
certified ballot title fails substantially to comply with the standards for such ballot titles set out in
ORS 250.035(2)(a) to (d).  Accordingly, we certify to the Secretary of State the following ballot
title:

AMENDS CONSTITUTION: INCREASES SIGNATURES REQUIRED TO


PLACE INITIATIVE AMENDING CONSTITUTION ON BALLOT
		RESULT OF "YES" VOTE: "Yes" vote increases number of signatures
required to place initiative to amend constitution on ballot.


		RESULT OF "NO" VOTE: "No" vote rejects increasing signatures
required to place initiative to amend constitution on ballot.


		SUMMARY: Amends constitution.  Currently, initiative to amend Oregon
Constitution can be placed on the ballot by a petition signed by a number of
qualified voters equal to 8 percent of the total number of votes cast for all
candidates at last election for Governor.  Measure increases number of signatures
required to place initiative to amend constitution on ballot to 12 percent of total
number of votes cast for all candidates at last election for Governor.  Applies to
initiative submitted for vote after November 2000 election.


		Ballot title certified.  This decision shall become effective in accordance with
ORAP 11.30(10).